DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Species I without traverse in the reply filed on 11/9/2022 is acknowledged.
Claim 3 is withdrawn. Claims 1-2 and 4-10 are under consideration with claims 1 and 4-10 being generic. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fresh” in claim 1, line 3 is a relative term which renders the claim indefinite. The term “fresh” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 1, line 17 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 is rejected for reciting “naturally drying”. It is unclear what constitutes naturally drying. 
The term “rich” in claim 4, line 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 5, line 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 6, line 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 7, line 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 8, line 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 9, line 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 10, line 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rich” in claim 10, line 2 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101691533 in view of KR101647917, CN102443511, and Bawa, Technology, applications and modelling of ohmic heating: a review, J Food Sci Technol (October 2014) 51(10):2304–2317 (BAWA) .
Claim 1 recites a brewing process of a Chinese yellow rice wine rich in active ingredients of Stachys sieboldii Miq. and Allium cepa L., comprising the following steps:
step 1: selecting fresh Stachys sieboldii Miq. and Allium cepa L., preparing a juice containing active ingredients of the Stachys sieboldii Miq. and a juice containing active ingredients of the Allium cepa L.; 
or, drying the Stachys sieboldii Miq. and the Allium cepa L. to a water content of 10-12% respectively and pulverizing to obtain a Stachys sieboldii Miq. powder and a Allium cepa L. powder;
step 2: immersing raw glutinous rice in clean water to allow water absorption and expansion, taking out the glutinous rice, steaming, cooling to 28-30° C., mixing with a wine yeast, placing in a fermentation tank for pre-fermentation at 28-30° C., stirring with a rake regularly when a temperature of fermented materials rises to 32-35° C. to obtain a pre-fermented product;
step 3: post-fermenting with the pre-fermented product at 10-20° C., press filtering, allowing a press filtrate to stand still at −5-0° C. for clarification, filtering, placing in ohmic heating equipment for sterilization, adding 30-50 mL of the juice containing active ingredients of the Stachys sieboldii Miq. and 30-50 mL of the juice containing active ingredients of the Allium cepa L. to every 1 L of sterilized press filtrate to obtain a Chinese yellow rice wine rich in active ingredients of Stachys sieboldii Miq. and Allium cepa L.;
or, adding the Stachys sieboldii Miq. powder and the Allium cepa L. powder to the pre-fermented product, wherein the mass of the Stachys sieboldii Miq. powder and the Allium cepa L. powder were 5-10% of the mass of the raw glutinous rice respectively, post-fermenting at 10-20° C., press filtering, allowing a press filtrate to stand still for clarification, filtering, placing in ohmic heating equipment and sterilizing to obtain a Chinese yellow rice wine rich in active ingredients of Stachys sieboldii Miq. and Allium cepa L.
CN101691533 teaches immersing raw glutinous rice in clean water to allow water absorption and expansion, taking out the glutinous rice, steaming, cooling to 28-30° C (see steps B, C and D of CN101691533 with step D teaching the same temperature as claimed), mixing with a wine yeast, placing in a fermentation tank for pre-fermentation at 28-30° C (see step E of CN101691533 where red yeast is added ).  CN101691533 teaches fermenting at 27-28oC.  Thus, the disclosed temperature touches on that claimed in the pre-fermentation step.    CN101691533 teaches in step E that fermentation medium needs to be mixed uniformly during the process and kept a temperature of 27-28oC.  Thus, CN101691533 teaches the concept of stirring the culture on a regular basis and maintaining the temperature in step E. 
 Step E is as follows: 

    PNG
    media_image1.png
    287
    1616
    media_image1.png
    Greyscale


It would have been obvious to also stir the culture with an implement such as rake so that to release heat form the fermentation to control the temperature.  As to stirring when the temperature rises to 32-35° C, it would have been obvious to start stirring at a temperature that allows the fermentation to proceed while still allowing the yeast to function at its optimum temperature range.  Indeed, the present specification fails to show any criticality as to how the culture is mixed (i.e., stirring with rake v. mixing) or as to when to mix (i.e., temperature) .  Thus, step 2 is rendered obvious by CN101691533. 
CN101691533 post-fermenting with the pre-fermented product in Step G by storing the jars and storing the jars for a year. A temperature range is not provided but is noted that the claimed range overlaps a temperature that would be akin to room temperature (i.e., 20° C = 68oF).  
CN101691533 teaches press filtering, allowing a press filtrate to stand still at −5-0° C. for clarification, filtering. 
In step G, press filtering and clarifying is used prior to the second fermentation. It would have been obvious to press filter and clarify before or after the second fermentation based on  preferred tastes of the resulting second fermentation. Indeed, there is no evidence in the present specification that this step is critical.  
In step I, CN101691533 cools the medium to -6 to -5oC.  This touches on that claimed.  The resulting rice wine is then ultra filtered. 
CN101691533 does teach sterilizing the product but does not specify using ohmic heating equipment for sterilization. 
CN101691533 does not teach selecting and adding 30-50 mL of the juice containing active ingredients of the Stachys sieboldii Miq,
KR101647917 teaches that Stachys sieboldii can be added to a wine to inhibit cerebral infarction, dementia, diabetics, and high blood pressure (abstract). Thus, it would have been obvious to one skilled in the art to add Stachys sieboldii  extract to inhibit cerebral infarction, dementia, diabetics, and high blood pressure. As to the amount it is noted that in lines 378-382 that the extract of is less than 5 parts per 100 parts of the rice wine. 30 to 50ml/L corresponds to 3 to 5 parts per 100 parts. It would have been obvious to provide 30 to 50 ml per of  Stachys sieboldii  extract to 1L of sterilized rice wine base product. 
CN10691533 does not teach selecting and adding 30-50 mL of the juice containing active ingredients of the Allium cepa L. to every 1 L of sterilized press filtrate to obtain a Chinese yellow rice wine rich in active ingredients of Stachys sieboldii Miq. and Allium cepa L..
CN102443511 teaches fermenting onion juice to provide a tasty and nutritious wine that is rich in amino acids.  The product provides a long-term drinking delaying sanility, reduces blood pressure,  reduces fat bolt and vessel softening, and reduces blood sugar (lines 108-112). It would have been obvious to ferment the onion juice with CN10691533, as CN102443511 the product provides a long-term drinking delaying sanility, reduces blood pressure, reduces fat bolt and vessel softening, and reduces blood sugar.  
As to the amount of onion juice, it would have been obvious to vary the amount of onion juice added based on the desired taste and health effects. 
The references above do no teach ohmic heating. 
BAWA teaches that using Ohmic current to sterilize food and sterilized in a manner that is equally comparable to the current methods of processing (pg. 2305, left column, last paragraph).
Thus, it would have been obvious to use ohmic heating, as BAWA teaches ohmic heating is effective in sterilizing food.  
Given the claimed invention is a recipe for making Chinese yellow rice wine, it is noted that the applicant is also respectfully reminded that while food items and method of making food are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).

Claim 4 recites wherein in step 2, the immersing is carried out at 10-20° C. for 5-7 d.
CN101691533 teaches immersing raw glutinous rice in clean water to allow water absorption and expansion in step B.  The temperature is 15-20oC which falls within that claimed. As to the amount of time, it would have been obvious to vary the amount of time based on amount of absorption needed. 

Claim 5 recites wherein in step 2, the pre-fermentation lasts for 7-10 d.
CN101691533 teaches in step E that fermentation last up to 40 days, including 7-9 days.  It would have been obvious to vary the amount of time based on desired taste.  


Claim 6 recites wherein in step 2, the stirring with a rake is carried out every 4-6 h with a total number of 15-30 times.
CN101691533 teaches the concept of stirring the culture on a regular basis and maintaining the temperature in step E.  Step E is as follows: 

    PNG
    media_image1.png
    287
    1616
    media_image1.png
    Greyscale


It would have been obvious to also stir the culture with an implement such as rake so that to release heat form the fermentation to control the temperature.  As to stirring when the temperature rises to 32-35° C, it would have been obvious to start stirring at a temperature that allows the fermentation to proceed while still allowing the yeast to function at its optimum temperature range.  Indeed, Indeed, the present specification fails to show any criticality as to how the culture is mixed (i.e., stirring with rake v. mixing) or as to when to mix (i.e., temperature) .  

Claim 7 recites wherein in step 3, the post-fermenting lasts for 30-60 d.
CN101691533 teaches in step G that fermentation last up to a year, including 7-9 days.  It would have been obvious to vary the amount of time based on desired taste.  

Claim 8 recites wherein in step 3 is carried out by placing a press filtrate in a freezer and allowing to stand still at −5-0° C. for 12-24 h.
In step I, CN101691533 teaches that the filtrate is cryothermally treated at a temperature of -6 to -5 oC.  Thus, this touches on the claimed range. Given the teaching of cryothermal treatment, it would have been obvious to use a freezer.  It also would have been obvious to vary temperature and hold times based on desired membrane performance (i.e., flux,  amount of flocculation desired by freezing, etc…).
 
Claim 9 recites that wherein in step 3, the sterilization in ohmic heating equipment after filtration is carried out at 80-85° C. for 5-10 min.
CN101691533 teaches that the temperature for sterilizing is 85-87 degrees C for up to 25 minutes. It would have been obvious to one skilled in the art to vary the time needed to sterilize based on level of sterilization needed. 
The references above do no teach ohmic heating. 
BAWA teaches that using Ohmic current to sterilize food and sterilized in a manner that is equally comparable to the current methods of processing (pg. 2305, left column, last paragraph).
Thus, it would have been obvious to use ohmic heating, as BAWA teaches ohmic heating is effective in sterilizing food.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101691533, KR101647917, CN102443511, and BAWA as applied to claims 1, 4-9 above, and further in view of US20170245524 (AMOS).
Claim 2 recites wherein in step 1, the juice containing active ingredients of the Stachys sieboldii Miq. is prepared by washing the Stachys sieboldii Miq. removing impurities and pressing to obtain a juice; the juice containing active ingredients of the Allium cepa L. is prepared by washing the Allium cepa L., removing impurities, naturally drying to a water content of 70-90% and pressing to obtain a juice.
The references above are silent as to how to obtain the juice. 
AMOS teaches that is desirable to wash, press and concentrate a vegetable juice (i.e., Chinese artichoke and onion are vegetables) [0033]. The can be concentrated with a water content of 88% [0033]. The drying can be hot air. No freeze or dehydration equipment is used [0135].  This results in enriched fiber and taste in terms of sensory acceptable viscosity [0056]. 
It would have been obvious to select Stachys sieboldii Miq. and Allium cepa L. obtained from the method of AMOS, as AMOS teaches the process teaches the process results in a juice with enriched fiber and taste in terms of sensory acceptable viscosity. 



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101691533, KR101647917, CN102443511, and BAWA as applied to claims 1, 4-9 above, and further in view of CN100448975.
Claim 10 recites wherein the Chinese yellow rice wine rich in active ingredients of Stachys sieboldii Miq. and Allium cepa L. has an oligosaccharide content of not less than 500 mg/L, wherein stachyose is not less than 300 mg/L.
The references above are silent as to the stachyose and oligosaccharide content. 
CN100448975 teaches that stachyose (i.e., an oligosaccharide) can be added in amount of .001-20% of a yellow rice wine base (i.e., well above 500mg/l) . Studies confirm that, stachyose is a kind of superpower bifidus factor, only need drink 0.5～3 gram every day, can make probioticss such as the interior bifidus bacillus of human gastrointestinal tract, lactobacillus obtain extremely significantly breeding, thereby improve the human body alimentary canal environment rapidly, the microecosystem regulation balance; In addition, stachyose has the effect of removing vivotoxin, and to alleviating burden of liver, recovering liver function has certain effect, but the part alleviation of alcohol is to the pressure of liver; And stachyose can effectively promote trace elements absorbed abundant in the wine, makes wine liquid have healthy nutritive value preferably (99-115).
Thus, it would have been obvious to provide a yellow rice wine with a large stachyose content (i.e., greater than 500mg/l) as CN100448975 teaches is stachyose is a superpower bifidus factor. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799